HARRIS, J.
Of the several issues on appeal in this personal injury action, we find that only one merits discussion. Price was injured when her vehicle was struck by one being driven by Gonzalez. We affirm Price’s awards for past medical expenses, past pain and suffering and future pain and suffering. We reverse the award for lost earning ability.
In this case, Price, a professional singer and dancer, continues to perform but claims that her condition since the accident diminishes her chance to become a star on Broadway or in the movies. There is no evidence in the record, even assuming the extraordinarily speculative prospect of “making it on Broadway”, on the amount of damages attributable to the accident. Although Price testified that she could earn at least twice as much if she made it on Broadway, there was no testimony as to what she was making at her job at the *302time of trial: singing and dancing with the Louise Mandrel show. We therefore affirm the judgment except for that portion relating to lost earning ability.
AFFIRMED in part; REVERSED in part and REMANDED to strike the award for lost earning ability from the judgment.
THOMPSON, C.J.; and SAWAYA, J., concur.